DETAILED ACTION
Election/Restriction
A telephone call was made to Kai Zhao on 3/18/22 to request an oral election to the above restriction requirement, but did not result in an election being made.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to a device to optimize nasal irrigation drug delivery strategy, prepared by 3D printing, classified in G09B23/285.
II. Claim 4, drawn to a water-tight seal, classified in A61J2200/00.
III. Claim 5, drawn to a method that allows patients to practice irrigation on the replica of their own noses to develop their own personal optimal irrigation strategy (head position, irrigation angle, irrigation flow rate, irrigation devices, etc.) and to have visual confirmation at home, classified in G09B23/30.
IV. Claim 6, drawn to a method that serves as patient education tool on nasal sinus irrigation to provide treatment confidence and to improve patients’ compliance to nasal irrigation, classified in G09B19/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because certain significant limitations in one of the group find no counterpart in the other group(s) and vice versa. The independent claim in invention I does not require a certain significant limitation of a water tight seal made of different material (i.e., foam, etc.), strengthened with glue or epoxy, to serve the principle function of connecting irrigation devices (bottles, neti-pots, etc.) to the nasal replica as found in the independent claim of invention II. In addition, the independent claim in invention II does not require a certain significant limitation of a 3D printed patient-specific nasal replica based on individual patient’s CT scan; The thickness of the shell is 2-4mm, which allows for good visualization of irrigation outcome; Food color is added into the water to enhance visualization; and A set of rubber or silicone deformable seals to provide water-tight connection for most common irrigation devices, bottles, neti-pots, etc. to the 3D printed nasal replica, as found in the independent claim of invention I. In other words, the related (method or product/device) inventions would not have been obvious over relative to each other (i.e., they are not obvious variants) within the meaning of 35 U.S.C. 103.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as product and process.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of invention III can be performed by another and materially different product than invention I, as well as merely by hand, as the process of invention III does not define any structure to be used to practice the method of allowing patients to practice irrigation on the replica of their own noses to develop their own personal optimal irrigation strategy (head position, irrigation angle, irrigation flow rate, irrigation devices, etc.) and to have visual confirmation at home.  Likewise, the product of invention I can be used to perform another and materially different process than invention III, such as other simulated medical procedures, teaching, or entertainment methods.  Therefore, the inventions are distinct.
Inventions I and IV are related as product and process.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case, the process of invention IV can be performed by another and materially different product than invention I, as well as merely by hand, as the process of invention IV does not define any structure to be used to practice the method of allowing patients to practice irrigation on the replica of their own noses to develop their own personal optimal irrigation strategy (head position, irrigation angle, irrigation flow rate, irrigation devices, etc.) and to have visual confirmation at home.  Likewise, the product of invention I can be used to perform another and materially different process than invention IV, such as other simulated medical procedures, teaching, or entertainment methods.  Therefore, the inventions are distinct.
Inventions II and III are related as product and process.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of invention III can be performed by another and materially different product than invention II, as well as merely by hand, as the process of invention III does not define any structure to be used to practice the method of allowing patients to practice irrigation on the replica of their own noses to develop their own personal optimal irrigation strategy (head position, irrigation angle, irrigation flow rate, irrigation devices, etc.) and to have visual confirmation at home.  Likewise, the product of invention II can be used to perform another and materially different process than invention III, such as miscellaneous seals on other industries, such as automotive, medical, or industrial applications.  Therefore, the inventions are distinct.
Inventions II and IV are related as product and process.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case, the process of invention IV can be performed by another and materially different product than invention II, as well as merely by hand, as the process of invention IV does not define any structure to be used to practice the method of serving as patient education tool on nasal sinus irrigation to provide treatment confidence and to improve patients’ compliance to nasal irrigation. Likewise, the product of invention II can be used to perform another and materially different process than invention IV, such as miscellaneous seals on other industries, such as automotive, medical, or industrial applications. Therefore, the inventions are distinct.
Inventions III and IV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because certain significant limitations in one of the group find no counterpart in the other group(s) and vice versa. The independent claim in invention III does not require a certain significant limitation of serves as patient education tool on nasal sinus irrigation to provide treatment confidence and to improve patients’ compliance to nasal irrigation, as found in the independent claim of invention IV. In addition, the independent claim in invention IV does not require a certain significant limitation of allows patients to practice irrigation on the replica of their own noses to develop their own personal optimal irrigation strategy (head position, irrigation angle, irrigation flow rate, irrigation devices, etc.) and to have visual confirmation at home as found in the independent claim of invention III. In other words, the related (method or product/device) inventions would not have been obvious over relative to each other (i.e., they are not obvious variants) within the meaning of 35 U.S.C. 103.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  Based on the divergent subject matter, including distinct limitations, as identified between each invention above, a serious search burden would be imposed on the Examiner to examine all of the distinct inventions, as each would require different search strategies, including different keyword search strings and different class/subclass searches.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES B HULL whose telephone number is (571)272-0996. The examiner can normally be reached MONDAY-FRIDAY, 9AM-5PM (MST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES B HULL/             Primary Examiner, Art Unit 3715